Citation Nr: 1441543	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial compensable rating for hallux valgus of the left foot (hereinafter, "left foot disorder").

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to May 2, 2012, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1977.  Further, the record reflects she had additional service in the National Guard through 1985.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from adverse rating action by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of this hearing is of record.

In April 2012, the Board remanded the Veteran's claim of service connection for a left knee disorder for further development to include a VA examination to address the etiology of this disability.  Such an examination as accomplished in May 2012, and, as detailed below, the Board finds it is adequate for resolution of this case.    All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further action is required regarding the claims for higher initial ratings for the left foot disability and GERD.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left knee disorder was incurred in or otherwise the result of her military service to include the National Guard.


CONCLUSION OF LAW

The criteria for a grant of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a letter dated in June 2006.   

The Board also notes that the Veteran has actively participated in the processing of this case, and the statements submitted in support of her claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her left knee claim, to include at the January 2012 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified outstanding evidence which relates the etiology of her current left knee disorder to military service.  Moreover, she was accorded a VA medical examination in May 2012 which included an opinion that addressed the etiology of the left knee disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of her medical history based upon review of her VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the May 2012 VA examiner, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Veteran was afforded a hearing before a VLJ in January 2012, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to in-service events, symptomatology and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within one year following discharge from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty,    other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).


The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that there does not appear to be any entries indicative of left knee problems in the Veteran's service treatment records for the July 1974 to October 1977 period of active duty, nor on an April 1978 VA medical examination.  Moreover, the Veteran does not contend otherwise.  Rather, in this case, the Veteran claims to have first noticed left knee symptoms following her first period of active service.  She claimed that the knee first started bothering her during an active duty period with the Army National Guard.  She reported that she slipped while jogging during a summer camp at Camp Blanding, Florida, in 1979, and that she had surgery in 1980.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board finds that a review of the service treatment records does not confirm a left knee injury as described by the Veteran, and suggests that her date recall is incorrect.  For example, National Guard enlistment examinations conducted in August 1979 and October 1980 show her lower extremities were evaluated as normal.  She also indicated on concurrent Reports of Medical History that she had not experienced "trick" or locked knee.  In an April 1983 service treatment record she reported swelling of the left knee in the morning and noted a history of left knee surgery in August 1982.  Physical examination at that time revealed no swelling, full range of motion, and well healed circular scars.  Also, an April 1984 Report of Medical History noted a history of left knee surgery in July 1982.  Nevertheless, the Veteran checked the box on this Report to indicate she had not experienced "trick" or locked knee.  Moreover, the lower extremities were clinically evaluated as normal on the concurrent National Guard periodic examination.

In view of the apparent discrepancies between the Veteran's current contentions and her service treatment records, the Board finds it calls into question her reliability as a historian of her left knee disorder.  Further, this finding is supported by the fact she had prior claims for VA benefits for disabilities incurred in service, to include as exemplified by a March 1978 VA Form 21-526 (Application for Compensation or Pension).  As the Veteran was clearly aware she could obtain VA benefits for disabilities incurred during military service, if the left knee disorder did originate shortly after service or as a result of an injury while performing National Guard duty as she now contends, then it would appear only logical she would submit a claim for the left knee when she was purportedly injured in 1979.  However, no such claim was received until 2006, many years after her separation from the National Guard in 1985.  As such, it further calls into question her reliability as a historian of this disability.

The Board also observes the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning  a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).


In view of the foregoing, the Board finds that competent medical evidence is required to resolve the nature and etiology of the Veteran's current left knee disorder.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the only competent medical opinion of record to address the etiology of the Veteran's left knee disorder appears to be that of the May 2012 VA examiner which is against the claim.  Specifically, the VA examiner opined the claimed left knee condition was less likely than not (less than 50 percent probability) incurred  in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted the Veteran's 1974 to 1977 period of active duty; the April 1983 National Guard service treatment records reference to left knee surgery; and stated that there was inability to substantiate a persistent knee condition with treatment provided while on active duty.

In this case, the Board has already noted that the VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  Further, the examiner accurately summarized relevant records as part of the examination report.  The examiner's opinion was not expressed in equivocal or speculative language.  Moreover, the examiner supported the opinion by stated rationale which referred to pertinent elements of the record to include the service treatment records.  Therefore, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In summary, there does not appear to be any reference to left knee problems during the Veteran's 1974 to 1977 period of active duty; there was one record for left knee problems in April 1983 while on National Guard duty, which also noted a history of left knee surgery outside of service; the knee itself was subsequently evaluated as normal on an April 1984 National Guard examination; the Veteran's reliability as a historian of the left knee has been called into question by the Board; and the only competent medical opinion to explicitly address the Veteran's contentions is against the current disability being related to her military service to include the National Guard.  For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current left knee disorder was incurred in or otherwise the result of his military service to include the National Guard.  No other basis for establishing service connection for this disability is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for a left knee disorder is denied.


REMAND

The record reflects service connection was established for a left foot disorder and GERD via a November 2012 Decision Review Officer (DRO) decision.  Both disabilities were assigned initial noncompensable (zero percent) ratings effective January 24, 2008; with a 10 percent rating being assigned for the GERD effective May 2, 2012.  

The Board notes that the establishment of service connection for these disabilities by the November 2012 DRO decision satisfied the Veteran's appeal to the extent he was seeking service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, by documents received in January 2013 the Veteran contended that higher ratings were warranted for his left foot and GERD, and that he desired to appeal these claims.  As such, the Board finds he submitted a timely Notice of Disagreement (NOD) regarding the initial ratings assigned for these disabilities.  See 38 C.F.R. §§ 20.201, 20.302.  However, nothing in the record available for the Board's review, to include the electronic claims file, reflects a Statement of the Case (SOC) has been promulgated in response to this NOD.

The Court has indicated that when a claimant submits a notice of disagreement and the RO has not issued an SOC on that issue, remand for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Please undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case on the issues of higher initial ratings for the left foot and GERD, so that the Veteran may have the opportunity to complete an appeal on these issues (if she so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


